UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES ()F AlVlERlCA,

Crim. N0. 05-0386-01 (ESH)
ANTO[NE J()NES,

Defendant.

%/\./z/\_/\i\/\/\a\./\.z

MEMORANDUM OPINION

ln _lantiary 201 3. defendant Antoine .lones elected represent himselfduring his upcoming
trial on a ita.rcotics conspiracy charge. After the trial. which lasted from january 22 to l\/larch 5.
2013. ended in a mistrial, the government expressed its intent to retry defendant. ()n l\/lay l.
2013_ defendant pled guilty before this Court to a conspiracy to distribute and possess with intent
to distribute five kilograms or more ofcocaine. The Court sentenced defendant to fifteen years
in prison_ from which he did not note an appeal. Defendant. again proceeding pro .s'e. now seeks
to collaterally attack his conviction based on allegations ofinefl`ective assistance ofcounsel
during prc-trial litigation. (l\/lot.. April 16, 2()l4 |Dkt. No. 755].) l*`or the foregoing reasons the
Court will deny defendant`s motion to vacate his sentenced

The Supreme Court long ago established that "a guilty plea represents a break in the
chain ofevents which has preceded it in the criminal process." To//ell v l~[erzder.s'c)rz_ 41 l U.S.

258. 267 (1973). Thus, in cases where a defendant is represented by counsel, a defendant may

l Because "the motion and the files and records of the case conclusively show that |defendant] is
entitled to no rc|ief," 28 U.S.C. § 2255(b), the Court did not hold an evidentiary hearing on this motion.
See (.’/111¢»¢)'$/¢11@.5 v. A/[c)rrz.s'c)n, 98 F.3d 619, 625 (D.C. Cir. 1996).

not, after "solemnly admit[ing] in open court that he is in fact guilty of the offense with which he
is charged . . . thereafter raise independent claims relating to the deprivation of constitutional
rights that occurred prior to the entry of the guilty plea. He may only attack thc voluntary and
intelligent character of the guilty plea"` id. "through proofthat the advice received from counsel
was not `within the range ofcompetence demanded of attorneys in criminal cases."` B/cic/c/edge
v. ]’crry, 417 U.S. 21, 30 (1974) (quoting McMczrz/a v Richc1rd_s'0n,397 U.S. 759,771 (197())).

Defendant argues that his conviction should be vacated due to the alleged ineffective
assistance of his appointed counsel during pre-trial litigation prior to when he chose to proceed
/)/'c) .se and represent himself at trial. (l\/lot. at 4-5.) While the legal and logical flaws in
defendant`s claim are numerous, the Court need only address one. Under T523 U.S. 614_ 621 (1998) ("['f]he voluntariness and intelligence ofa guilty plea
can be attacked on collateral review only if first challenged on direct review."). l\/loreover.

because defendant chose to represent himself for purposes of his plea. he "cannot [now]

complain that the quality of his own defense amounted to a denial of 'effective assistance of
counsel."` il/[cKa.s‘/cle \‘. Wiggins_ 465 U.S. 168. 177 n.S (1984).

Because defendant’s claims ofineffective assistance ofcounsel bear no causal
relationship to his conviction following his knowing, voluntary, and unconditional guilty plea.
and defendant does not~and could not-challenge the validity of his guilty plea, the Court will
deny defendant`s motion to vacate [Dkt. No. 755] his sentence under 28 U.S.C. § 2255 /\n
()rder consistent with this l\/1emorandum ()pinion will be issued on this day

/s/

ELI.EN SEGAL HUVELLE
United States District judge

Date: july 14, 2014

DJ